DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.
 

Response to Arguments
Applicant's arguments with respect to claims 2-4 have been considered but are moot in view of the new ground(s) of rejection.
The IDS filed 29 April 2020 has been considered with listed single Non-Patent Literature document. No other copending U.S. Patent Application has been listed for IDS filed on 29 April 2020.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PGPub. No. 20140098689 to Lee et al. in further view of U.S. PGPub. No. 20090296650 to Venturino et al.
As to Claims 2 and 4, Lee discloses a terminal apparatus and method that communicates with a base station apparatus including a plurality of antenna ports, comprising (Fig. 1A, Fig. 1B, Fig. 2):
wireless reception circuitry (Fig. 1B (120)) that receives a channel state information reference signal (CSI-RS) from the bases station apparatus (Fig. 1B (120), Fig. 8, paragraph [0004, 0005, 0006, 0018, 0070, 0097], where the transmitter/receiver (transceiver) circuit of WTRU (terminal) measures the channel information using CSI-RS from the base station);
wireless transmission circuitry (Fig. 1B (120)) that transmits feedback information to the base station apparatus (Fig. 1B (120), Fig. 8, paragraph [0004, 0005, 0006, 0018, 0070, 0097], where the transmitter/receiver (transceiver) 
the feedback information is information associated with a codebook which including a plurality of first vectors corresponding a first dimension of the plurality of antenna ports and a plurality of second vectors corresponding to a second dimension of the plurality of antenna ports (Fig. 8, Fig. 13, paragraph [0097, 0129, 0132, 0136, 0195, 0223, 0239], where the composite codebook of two dimensional (vertical and horizontal dimensions – first and second dimensions) including precoding vectors for number of antenna ports are used in the base station to apply the precoding weight for beamforming for each antenna port. Also Fig. 13 corresponds to vertical and horizontal antenna (ports) configuration shown in Fig. 5 of Applicant's specification); 
feedback information includes information associated with a transmission rank (Fig. 8, Fig. 13, paragraph [0097, 0101], where the feedback information includes rank).

Lee disclose all of the subject matter as described above feedback information associated transmission rank and applying two dimensional (vertical and horizontal) precoders (filters –applying specific weight) based on precoder matrix feedback (Fig. 8, Fig. 13, paragraph [abstract, 0097, 0101, 0129, 0132, 0136, 0195, 0223, 0239]) except for specifically teaching the linear filter.
However, Venturino in the same field of endeavor teaches the precoding with linear filters to maximize the sum-rate of the MIMO communication system and minimize the total transmit power under given users’ rates (Fig. 1, paragraph [0004, 0006, 0007, 0036, 0065, 0072, 0095]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the linear filter precoder matrix feedback and precoding as taught by Venturino to modify the apparatus and method of Lee to optimize the wireless communication system with maximized sum-rate with minimized total transmit power with given user rate (Venturino - paragraph [0004, 0006]).



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of the codebook includes a first setting, the first setting indicates that a number of the plurality of first vectors each corresponding to the first dimension of the plurality of antenna ports is equal to a number of the plurality of second vectors each corresponding to the second dimension of the plurality of antenna ports, the first setting indicates that the plurality of first vectors corresponding to the first dimension of the plurality of antenna ports has a same norm as that of the plurality of second vectors corresponding to the second dimension of the plurality of antenna ports, the codebook includes a second setting, and .



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        AU 2631
(571)-270-3706
sung.ahn@uspto.gov